         Case 1:20-cv-01825-RBW Document 13 Filed 10/30/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

NEW ORLEANS WORKERS’                      )
CENTER FOR RACIAL JUSTICE,                )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )                 Civil Action No. 20-1825 (RBW)
                                          )
UNITED STATES                             )
DEPARTMENT OF LABOR, et al.,              )
                                          )
      Defendants.                         )
__________________________________________)

       DEFENDANTS’ NOTICE IN ACCORDANCE WITH LOCAL RULE 7(n)(1)

       In accordance with Local Rule 7(n)(1), Defendants hereby file with this notice (1) the

certification of the administrative record in this action; and (2) the index of the contents of the

administrative record. See Attachments.


Dated: October 30, 2020                      Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             BRAD P. ROSENBERG
                                             Assistant Branch Director

                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER
                                             IL Bar No. 6286601
                                             Senior Trial Counsel
                                             United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                             1100 L Street NW, Room 11020
                                             Washington, DC 20530
                                                    Tel.:    (202) 353-9265
                                                    Fax:     (202) 616-8460
                                             E-mail: adam.kirschner@usdoj.gov

                                             Mailing Address:
Case 1:20-cv-01825-RBW Document 13 Filed 10/30/20 Page 2 of 2




                           Post Office Box 883
                           Washington, D.C. 20044

                           Courier Address:
                           1100 L Street NW, Room 11020
                           Washington, D.C. 20005

                                  Counsel for Defendants




                              2
